DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Species I and Species 1 in the reply filed on 7/23/2021 is acknowledged.
Claims 6, 11 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 recites “the base of the head” but there is no antecedent basis for this in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-10, 12-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medhin (US 2005/0064918).
Regarding claims 1, 5, 7, Medhin discloses a headset 100 for positioning an electronic device 170 (par. 0060, figure 1B). The headset comprises a flexible frame 115 configured to surround a portion (i.e., any size/part) of the head, the flexible frame defining an interior channel 117 and an exterior slot 120B (figure 3 and par. 0064-0065). A curved structure 110/105 is configured to grasp an ear of the patient, including underneath the ear (see figure 1C and par. 0061). The curved structure is telescopically movable within the interior channel of the flexible frame for accommodating a size of the head (Figures 1A-1D and par. 0053). A mount 120A comprises a support base 130 to which the electronic device can be attached, the mount being slidable along the exterior slot 120B to position the electronic device along the head (figures 1B and 3 and par 0065, 0068). 
Regarding claim 3, the portion of the head surrounded by flexible frame 115 is considered “a base of the head” as opposed to the top of the head.
Regarding claim 8, the curved structure relative to the flexible frame is securable via a friction fit of elements 302 and 303 (figures 13A-13C).
Regarding claim 9, as seen in figure 1B, the headset includes another curved structure (which is not claimed to be structurally equivalent to the first curved structure) for grasping the other ear.
Regarding claim 10, the mount 120A is frictionally held at a position relative to the frame (par. 0065).
Regarding claim 12, the mount further includes a connector 122 from which the support base 130 extends, such that the connector “at least partially” surrounds flexible frame 115 (figure 1A).
Regarding claim 13, the support base 130 is arranged to position and compress the electronic device at the base of the head (see figure 1B).
Regarding claim 17, the mount includes first mechanical fasteners 135 that attach to the outer housing (considered a second mechanical fastener) of the electronic device to secure the electronic device to the mount (par. 0105, figure 1B).
Regarding claim 19, the electronic device is disclosed as a mobile phone, which inherently includes an antenna (par. 0050). As the tissue stimulator is not defined in any way, the Examiner’s position is that the mobile phone antenna is configured to communicate with an implanted tissue stimulator that also has a mobile phone antenna and/or operates on the same wireless communication network/protocol.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Medhin.
Regarding claims 2 and 20, Medhin discloses that it is desirable for headsets to be lightweight (par. 0004) but is silent as to the exact weight of the headset being 5-60 grams and the thickness being 0.3-0.5 cm. However, the applicant’s specification does not seem to give any criticality to the weight range, instead merely disclosing that these are examples of a lightweight headset (par. 0025 and 0045). Furthermore, the applicant’s specification merely states that the thickness is “typically” 0.3-0.5 cm, implying that this is also not a critical range (par. 0041). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to make the weight of Medhin’s headset in a range of 5-60 grams if this light weight gave the most comfort to a user and to make the thickness as small as possible to decrease the weight as well, including in a range of 0.3-0.5 cm.
Regarding claims 4 and 16, Medhin discloses the headset is made out of plastic or other suitable material, but is silent as to the material specifically being those recited in claims 4 and 16. However, since Medhin does disclose plastic, it would be obvious to one of ordinary skill before the applicant’s effective filing date that this would include thermoplastics as well, or that a thermoplastic, acrylonitrile butadiene styrene, rubber, silicone or polyvinyl chloride would at least be considered another “suitable material” as these are all well known materials in the art.
Regarding claim 15, Medhin discloses that it is desirable for the mount to be adjustable so that the electronic device can be appropriately positioned (par. 0065, 0106) but is silent as to the exact angle of the mount relative to the flexible frame. However, the applicant’s specification does not seem to give any criticality to this weight range, instead merely disclosing that these are examples of an angle used in certain embodiments (par. 0020 and 0042). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to adjust the angle of the mount to 26.1-26.9 degrees relative to the flexible frame if this optimally positioned the electronic device for a specific user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792